FILED
                            NOT FOR PUBLICATION                              FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VITALI CIOLAC,                                   No. 10-70771

              Petitioner,                        Agency No. A088-118-921

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 11, 2013 **

Before:       FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Vitali Ciolac, a native and citizen of Moldova, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determination created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Ciolac’s testimony at his merits hearing,

statements he made at his asylum interview, and medical reports. See id. at 1048

(adverse credibility finding reasonable under totality of circumstances). The

agency reasonably rejected Ciolac’s explanations for the inconsistencies. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the absence of

credible testimony, Ciolac’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Ciolac’s CAT claim is based on the same statements found not

credible, and the record does not otherwise compel the finding that it is more likely

than not that he would be tortured if returned to Moldova, his CAT claim also fails.

See id. at 1156-57. We reject Ciolac’s contention that the BIA’s review of his

CAT claim was insufficient. See Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir.

2004) (agency “does not have to write an exegesis on every contention”) (internal

quotation marks and citation omitted); Larita-Martinez v. INS, 220 F.3d 1092,


                                           2                                    10-70771
1096 (9th Cir. 2000) (petitioner did not overcome presumption that the BIA

reviewed record).

         In light of our determination that substantial evidence supports the agency’s

adverse credibility finding, we do not address the agency’s alternative merits

findings, nor its determination that Ciolac failed to provide sufficient

corroboration. Ciolac’s contention that the BIA erred in denying voluntary

departure is without merit because the record reflects that Ciolac did not request

voluntary departure before the IJ. Ciolac’s contentions that the BIA failed to

review his case and that the agency made “cookie-cutter” credibility findings are

not supported. Finally, we lack jurisdiction to review Ciolac’s contentions that he

was not allowed to develop the facts of his case fully and that he was not provided

an opportunity to explain inconsistencies, because he failed to raise these

contentions before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                    10-70771